DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 03/09/2022.
Claims 1-34 are pending for examination. Applicant amends claims 1-5, 7-8, 14, 17, 20-21, 23-25, 30-31, and 33-34. The amendments have been fully considered and entered.
Amendment to claim 4 regarding the 35 U.S.C. § 112(b) rejection has been accepted and the 35 U.S.C. § 112(b) rejection has been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments with respect to claim(s) 1 and 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-8, 15-19, 21-24, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen et al. (US 20140310782 A1; hereinafter “Vanderveen”) in view of Har et al. (US 20120144198 A1; hereinafter “Har”) and further in view of Sharda (US 20150082212 A1).
As per claims 1, 33, and 34, Vanderveen discloses: a method, apparatus, and non-transitory computer-readable medium, the apparatus (Vanderveen, [0073], second device 208) comprising: 
one or more network interfaces to communicate on a communication channel (Vanderveen, [0098], cellular interface to communicate between devices); 
one or more network interfaces to communicate on a verification channel (Vanderveen, [0099], wireless interface to communicate via a communications link between a device and authorization server); 
a processor (Vanderveen, Fig. 6, processor 616) adapted to execute one or more processes; and 
a memory (Vanderveen, Fig. 6, memory 614) configured to store a process executable by the processor, the process when executed operable to perform the method comprising: 
 7receiving a communication from an initiating device on the 8communication channel (Vanderveen, [0073], second device 208 receives a Connection Request Message 502 (i.e., a communication) from first device 206 (i.e., initiating device)), wherein the initiating device is configured to determine 9whether an identity of the 17apparatus/receiving device is verified by a verification 10service (Vanderveen, [0087], first device 206 utilizes the second device’s 208 identifier to retrieve the second device’s authorization ticket from a server, i.e., authorization server 202 (i. e., verification service) which is used to convey that the identity associated with the second device is verified by the server);  
13wherein the verification service is caused to convey, to the 17initiating device over the verification channel, that the identity of the 17apparatus/receiving device is verified (Vanderveen, [0087], first device 206 utilizes the second device’s 208 identifier to retrieve the second device’s authorization ticket from a server, i.e., authorization server 202 (verification service) over a communications link ([0099]) that the identity associated with the second device is verified); and  
19continuing, with the initiating device, the communication on the 20communication channel, wherein the initiating device is caused, in response to the 21identity of the 17apparatus/receiving device being verified, to manage the 22communication to the apparatus according to the identity being verified (Vanderveen, [0085], user data is exchanged after validated communication link is established (i.e., in response to identity associated with the apparatus being verified) which reads on managing and continuing the communication).
While Vanderveen discloses verifying the identity of the 17apparatus/receiving device by the authorization server (Vanderveen, [0064]), Vanderveen does not disclose, however, Har teaches or suggests: 11verifying the identity of a user using the apparatus/receiving device by a verification service through a verification 12service client application on the apparatus (Har, [0019], "The user receiving the authentication information from the authentication server (the second user) can have an application (i.e. verification service client application) on the mobile device... If authentication of the second user is requested by the first user, the second user (i.e., user using the apparatus/receiving device) can be prompted for credentials including but not limited to a password or personal identification number (PIN) code and/or other information. The second user can enter the information for which he is prompted and can encrypt and/or sign the confirmation message. The encrypted and/or signed message can be sent to the authentication server (i.e., verification service)").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Vanderveen to include verifying the identity of a user of the apparatus/receiving device through a verification 12service client application on the apparatus/receiving device as taught by Har for the benefit of improving security by requiring both a caller and a callee to verify themselves using a specific application (Har, [0011]). Furthermore, the combination would have been obvious because a person of ordinary skill in the art would know to simply substitute verifying device identity with verifying user identity to obtain the predictable result of managing communication based on the verification (KSR).
While the modified Vanderveen teaches verifying the identity of the user using the apparatus/receiving device by an authentication server through a verification service client application on the apparatus/receiving device (Har, [0019]), the modified Vanderveen does not disclose verifying the identity of the user using the apparatus/receiving device by the verification service client application on the apparatus/receiving device and then conveying to the verification service that the identity of the user is verified.
However, Sharda teaches or suggests: conveying, to a verification service over a verification channel, and in 14response to an identity of a user using the apparatus/receiving device being verified by a 15verification service client application, that the identity of the user using the 16apparatus/receiving device is verified (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 3, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein the communication is received prior to the verification service client application verifying the identity of the user using the receiving device, and wherein the verification service client application is caused to become activated during the communication to perform verification of the identity of the user using the receiving device (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, the verification app is launched/activated when it is triggered, e.g., when any action is taken or during a communication.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 4, claim 3 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: receiving, by the initiating device, an identity verification request from the receiving device over the verification channel during the communication (Sharda, [0033], action selection is received); and invoking the verification service client application in response to the identity verification request to verify the identity of the user using the receiving device (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, the verification app is launched/activated when it is triggered, e.g., when any action is taken or during a communication.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 7, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein verifying the identity of the user using the receiving device through a verification service client application on the receiving device comprises: receiving one or more authentication factors input at the receiving device, wherein conveying, to the verification service over the verification channel, that the identity of the user using the receiving device is verified, prevents access to the one or more authentication factors by at least the initiating device (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, authentication factors such as PIN and finger print are inputted to authenticate the user and sending the result of the verification prevents anyone from accessing the authentication factors.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 8, claim 7 is incorporated and the modified Vanderveen does not disclose, however, Shard teaches or suggests: wherein conveying, to the verification service over the verification channel, that the identity of the user using the receiving device is verified, further prevents access to the one or more authentication factors by the verification service (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, authentication factors such as PIN and finger print are inputted to authenticate the user and sending the result of the verification prevents any from accessing the authentication factors.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 15, claim 1 is incorporated and the modified Vanderveen discloses: in response to the communication being managed by the initiating device according to the identity being verified, one or more of: receiving secure information over the communication; relaying transaction requests over the communication; and requesting modification of information associated with the verified identity (Vanderveen, [0085], user data is exchanged after validated communication link is established (i.e., in response to identity associated with the apparatus being verified) which reads on managing and continuing the communication).

As per claim 16, claim 1 is incorporated and the modified Vanderveen discloses: wherein, in response to the communication being managed by the initiating device according to the identity being verified, the initiating device is caused to receive one or more identity attributes associated with the identity selected from a group consisting of: a name; an account number; an identification number, a verification level; a demographic; and a treatment level (Vanderveen, [0120] and [0122], authorization ticket which is used to verify identity comprises a name).

As per claim 17, claim 1 is incorporated and the modified Vanderveen discloses: 
wherein the verification service is caused to convey, to the initiating device over the verification channel, that the identity of the receiving device is unverified (Vanderveen, [0058] and [0087]-[0088], after first device 206 is not verified, a validated communication link is not established between the devices which reads on discontinuing the communication); and
continuing, by the receiving device with the initiating device, the communication on the communication channel, wherein the initiating device is caused, in response to the identity of the receiving device being unverified, to manage the communication to the receiving device according to the identity being unverified (Vanderveen, [0058] and [0087]-[0088], after first device 206 is not verified, a validated communication link is not established between the devices which reads on discontinuing the communication).
The modified Vanderveen does not disclose, however, Sharda teaches or suggests: conveying, from the receiving device to the verification service over the verification channel, and in response to the identity of the user using the receiving device being unverified by the verification service client application, that the identity of the user using the receiving device is unverified (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers,” wherein the result can be verified/unverified).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

As per claim 18, claim 17 is incorporated and the modified Vanderveen discloses: wherein, in response to the communication being managed by the initiating device according to the identity being unverified, the initiating device is caused to perform one or more actions selected from: preventing sharing secure information over the communication; preventing transaction requests received over the communication; preventing sharing of information associated with the unverified identity; preventing requests for modification of information associated with the unverified identity; instructing against sharing secure information over the communication; instructing against performing transaction requests received over the communication; instructing against sharing of information associated with the unverified identity; instructing against modification of information associated with the unverified identity; treating the communication with an unverified identity; and discontinuing the communication (Vanderveen, [0058] and [0087]-[0088], after first device 206 is not verified, a validated communication link is not established between the devices which reads on discontinuing the communication).

As per claim 19, claim 1 is incorporated and the modified Vanderveen discloses: wherein the communication is selected from a group consisting of: a user-to-user communication; a user-to-enterprise communication; and an enterprise-to-user communication (Vanderveen, [0058] and [0050], peer-to-peer communication).

As per claim 21, claim 1 is incorporated and the modified Vanderveen discloses: wherein the identity of the user using the receiving device is verified without the initiating device accessing personally identifying information (PII) associated with the identity (Vanderveen, [0087] and [0083], first device 206 utilizes the identifier of the second device 208 to retrieve and verify the authorization ticket of the second device 208 without accessing PII associated with the identifier).

As per claim 22, claim 1 is incorporated and the modified Vanderveen discloses: wherein the communication is selected from a group consisting of: a voice communication; a video communication; a text communication; an email communication; and a data communication (Vanderveen, [0071], voice, video, and data communications, [0073], communication is data).

As per claim 23, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein verifying the identity of the user using the receiving device is based on one or more authentication factors selected from a group consisting of: facial recognition; fingerprint recognition; iris recognition; device location information: social security number input; federal identification number input; password input: pin input: security question input; and credit card code input (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

 As per claim 24, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Sharda teaches or suggests: wherein verifying the identity of the user using the receiving device is based on one or more authentication factors input at the receiving device, and wherein the initiating device has no access to the one or more authentication factors input at the receiving device (Sharda, [0032], “cause a verification app to be launched. The verification app may solicit from the user a PIN, finger print, photo, etc. to authenticate the user, and send the result of the verification back to the ACNO Server 503 or other servers.” In other words, authentication factors such as PIN and finger print are inputted to authenticate the user and sending the result of the verification prevents anyone from accessing the authentication factors.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Rykowski et al. (US 20160366119 A1; hereinafter “Rykowski”).
As per claim 2, claim 1 is incorporated and the modified Vanderveen does not disclose, however Sharda teaches or suggests: wherein the verification service client application conveys that the identity of the user using the receiving device is verified to the verification service over the verification channel upon receiving the communication on the communication channel (Sharda, [0033]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include a verification app launched by the device to authenticate the user and send the result of the verification to the verification service as taught by Sharda for the benefit of improving security by requiring the receiving device to verify itself using a specific application. Furthermore, it would have been obvious to have the verification be processed on the user’s device because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying the user device (KSR).
The modified Vanderveen does not disclose, however, Rykowski teaches or suggests: wherein the verification service client application has verified the identity of the user using the receiving device prior to receiving the communication (Rykowski, [0033], “the authentication application 221 determines that the user is already authenticated, the authentication application 221 transitions directly from step 404 to step 412 and can provide a token to confirm the previous authentication”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include verifying by the verification service client application the identity receiving devices prior to receiving the communication as taught by Rykowski for the benefit of efficiently notifying the verification server and the initiating device that the identity of the user using the receiving device is verified without having to go through a verification process each time communication takes place.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view Smith et al. (US 20190349372 A1; hereinafter “Smith”).
As per claim 5, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Smith teaches or suggests: wherein the communication is received without the verification service client application on the receiving device, the method further comprising: receiving a prompt from the initiating device over the verification channel during the communication to install the verification service client application; and installing the verification service client application in response to the prompt to then verify the identity of the user using the receiving device (Smith, [0193], user is prompted to install an application that allows the user to register to the identity verification system and verify the user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include prompting the receiving device to install a verification application as taught by Smith for the benefit of improving security by allowing the receiving device to verify itself using a specific application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har, Sharda, and Smith and further in view in view of Naguthanawala et al. (US 10117098 B1; hereinafter “Naguthanawala”).
As per claim 6, claim 5 is incorporated and the modified Vanderveen does not disclose, however, Naguthanawala teaches or suggests: wherein a time limit is associated with the prompt to install the verification service client application (Naguthanawala, col. 5 lines 45-58, “the user authentication verification service 124 may report that… it could not authenticate the user (e.g., that it could not find a suitable device and communications channel for authenticating the user, or that the request to authenticate timed out without a response)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include determining that the identity of the user using the receiving device is unverified in response to expiration of a time limit prior to obtaining verification as taught by Naguthanawala for the benefit of enhancing security by limiting the time for the user to authenticate. If the user takes a really long time to authenticate, it is suspicious that the user authenticating is actually who they are.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Chen et al. (US 20170318152 A1; hereinafter “Chen”).
As per claim 9, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Chen teaches or suggests: receiving, from the initiating device via the verification service over the verification channel, an intention of the initiating device to initiate the communication to the receiving device prior to receiving the communication on the communication channel (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include informing the verification service of an intention to initiate the communication to the receiving device at a scheduled time as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait.

As per claim 10, claim 9 is incorporated and the modified Vanderveen does not disclose, however, Chen teaches or suggests: wherein the intention comprises a particular time of initiating the communication (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include informing the verification service of an intention to initiate the communication to the receiving device at a scheduled time as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait.

As per claim 11, claim 9 is incorporated and the modified Vanderveen does not disclose, however, Chen teaches or suggests: responding to the intention, via the verification channel, the responding requesting initiating the communication at a particular time, wherein the initiating device initiates the communication according to the particular time (Chen, [0131], customer informs customer relationship management system that they will call back at a scheduled time, wherein the customer is authenticated (over an authentication channel) for a call-back to be scheduled, Fig. 6, and informs customer service agent of the scheduled call-back time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include informing the verification service of an intention to initiate the communication to the receiving device at a scheduled time as taught by Chen for the benefit of allowing a customer to reach a customer service agent at a convenient time without having to wait.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Snowden (US 20050227680 A1).
As per claim 12, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Snowden teaches or suggests: sending a prompt from the verification service client application, via the verification channel, to the initiating device to initiate the communication, wherein the initiating device initiates the communication in response to the prompt (Snowden, [0011], a reminder screen pop-up just before the scheduled conference call and prompt the user to connect/initiate communication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include prompting a user to initiate communication at a specified time as taught by Snowden for the benefit of allowing the user to schedule a call back time and be reminded of the call the user has to make, e.g., an important conference call.

As per claim 13, claim 12 is incorporated and the modified Vanderveen does not disclose, however, Snowden teaches or suggests: wherein the prompt is associated with a particular time for the communication, and wherein the initiating device initiates the communication according to the particular time (Snowden, [0011], a reminder screen pop-up just before the scheduled conference call and prompt the user to connect/initiate communication).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include prompting a user to initiate communication at a specified time as taught by Snowden for the benefit of allowing the user to schedule a call back time and be reminded of the call the user has to make, e.g., an important conference call.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Krishnamoorthy et al. (US 20200042723 A1; hereinafter “Krishnamoorthy”).
As per claim 14, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Krishnamoorthy teaches or suggests: wherein verifying the identity of the user using the receiving device through the verification service client application on the receiving device comprises: receiving a response to one or more multi-factor authentication (MFA) queries (Krishnamoorthy, [0030], requesting user to authenticate using multiple factors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of modified Vanderveen to include requesting a user associated with the receiving device to comply with one or more multi-factor authentication queries as taught by Krishnamoorthy for the benefit of enhancing security by using a more difficult way of authenticating.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Scruby (US 20190149539 A1).
As per claim 20, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Scruby teaches or suggests: wherein the identity of the user using the receiving device is verified in response to attestation of a user identity at the receiving device (Scruby, [0120], verifying the identity of the user using a device in response to attestation by another device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include verifying by using attestation as taught by Scruby for the benefit of performing secure authentication without the extra inefficiencies or costs of conventional two-factor methods (Scruby, [0002]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Shahidzadeh et al. (US 10325259 B1; hereinafter “Shahidzadeh”).
As per claim 25, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Shahidzadeh teaches or suggests: receiving a request for increased assurance of verification of the identity from the initiating device during the communication (Shahidzadeh, col. 14 line 4, request escalation of the level of assurance); 
verifying the identity of the user using the receiving device through the verification service client application on the receiving device according to the increased assurance of verification request (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance); 
conveying, from the receiving device, in response to the increased assurance of verification, the increased assurance of verification to the verification service over the verification channel, wherein the verification service is caused to convey, to the initiating device over the verification channel, the increased assurance of verification of the identity of the user using the receiving device (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance); and 
continuing, by the receiving device with the initiating device, the communication on the communication channel, wherein the initiating device is caused to manage the communication to the receiving device according to whether an increased assurance is conveyed (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include increasing the assurance of verification as taught by Shahidzadeh for the benefit of improving authentication of users and their transactions to mitigate the occurrence of information security fraud (Shahidzadeh, col. 14 lines 55-60).

Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Farnsworth et al. (US 10389874 B1; hereinafter “Farnsworth”).
As per claim 26, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Farnsworth teaches or suggests: receiving an identity verification level of the initiating device via the verification channel (Farnsworth, col. 10 lines 21-24, user is authenticated to various levels which may be indicated to the representative).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include displaying a verification level of the user to another user as taught by Farnsworth to allow the user to act accordingly with the knowledge of the verification level in applying security measures. Farnsworth’s system improves security without sacrificing ease of use and time for the user in authenticating (Farnsworth, col. 1 lines 39-41).

As per claim 29, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Farnsworth teaches or suggests: displaying a verification level of the initiating device (Farnsworth, col. 10 lines 21-24, user is authenticated to various levels which may be indicated to the representative).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include displaying a verification level of the user to another user as taught by Farnsworth to allow the user to act accordingly with the knowledge of the verification level in applying security measures. Farnsworth’s system improves security without sacrificing ease of use and time for the user in authenticating (Farnsworth, col. 1 lines 39-41).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Naguthanawala.
As per claim 27, claim 1 is incorporated and the modified Vanderveen does not disclose, however, Naguthanawala teaches or suggests: sending an identity verification request from the receiving device to the initiating device during the communication (Naguthanawala, col. 5 lines 12-23, user/mobile computing device receives a challenge request from user authentication verification service to authenticate, via a push notification, text message, or other message to the mobile computing device (i.e., verification channel)); and receiving a response to the identity verification request from the initiating device (Naguthanawala, col. 5 lines 24-32, user/mobile computing device responds to the challenge request).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include determining the identity of the user using the initiating device without access to any authentication factors input at the initiating device as taught by Naguthanawala for the benefit of automating the task of authenticating users that was previously performed by humans (Naguthanawala, col. 2 lines 43-47). Furthermore, sensitive/private information need not be communicated over an insecure channel (Naguthanawala, col. 2 lines 27-30).

As per claim 28, claim 27 is incorporated and the modified Vanderveen does not disclose, however, Naguthanawala teaches or suggests: wherein sending the identity verification request and receiving the response to the identity verification request occurs via the verification channel (Naguthanawala, col. 5 lines 12-32, user/mobile computing device receives a challenge request and responds to the challenge response over a push notification, text message, or other message to the mobile computing device (i.e., verification channel)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include executing verification via a different channel as taught by Naguthanawala for the benefit identifying a suitable channel for authenticating a claimed identity of a user while preventing the user from inputting sensitive authentication information via an unauthenticated channel (Naguthanawala, col. 2 lines 18-42). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har and Sharda and further in view of Ciarniello et al. (US 20160127902 A1; hereinafter “Ciarniello”).
As per claim 30, claim 1 is incorporated and the modified Vanderveen discloses: generating a verification token in response to the identity of the user using the receiving device being verified (Vanderveen, [0065], generating authorization ticket); and 
wherein the verification service is caused to convey the verification token to the initiating device over the verification channel (Vanderveen, [0087], authorization ticket is conveyed to the first device 206 from the server, i.e., authorization server).
The modified Vanderveen does not disclose, however, Ciarniello teaches or suggests: wherein conveying that the identity of the user using the receiving device is verified comprises sending the verification token to the verification service (Ciarniello, [0104], generated token is sent to an authentication hub 220).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of modified Vanderveen to include sending the token to the verification service as taught by Ciarniello for the benefit of enhancing the overall security of the authentication procedure (Ciarniello, [0104]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har, Sharda, and Ciarniello and further in view of Wang et al. (US 20190325129 A1; hereinafter “Wang”).
As per claim 31, claim 30 is incorporated and the modified Vanderveen does not disclose, however, Wang teaches or suggests: wherein the initiating device is configured to pass the verification token to a second device to cause the second device to determine that the identity of the user using the receiving device is verified based on receiving the verification token (Wang, [0024], client application passes the access token to the resource-hosting server (i.e., second device) to verify the token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include passing the verification token to a second device as taught by Wang because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying a token (KSR).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Vanderveen in view of Har, Sharda, and Ciarniello and further in view of Alpaugh et al. (US 11089028 B1; hereinafter “Alpaugh”).
As per claim 32, claim 30 is incorporated and the modified Vanderveen does not disclose, however, Alpaugh teaches or suggests: wherein the verification token is unexchangeable (Alpaugh, col. 13 lines 24-35, token is an unexchangeable token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Vanderveen to include the token being an unexchangeable token as taught by Alpaugh for the benefit of preventing tokens from being exchanged which enhances security (Alpaugh, col. 13 lines 24-35)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Leong et al. (US 20140230038 A1) teaches controlling access to an internet-based application which requires the submission of valid login credentials by a registered user using a first internet-capable device and the user first initiating the transmission via the internet of a command comprising a unique authentication code by a second internet-capable device associated to the user ([0023]). 
Gupta et al. (US 20200396331 A1) teaches authenticating a phone call by a call center using multiple communication channels including a telephony channel and data channel ([0076]-[0087]).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437   


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437